Citation Nr: 0729983	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-04 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).

The veteran served on active duty from November 1945 to 
September 1948 and from October 1950 to July 1951.  Service 
in Korea is noted in the record.

The veteran's April 2003 claim was denied in the June 2003 
rating decision.  The veteran disagreed and timely appealed.  
In June 2007 the veteran and his representative presented 
evidence and testimony at a videoconference hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing has been associated with the veteran's claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The veteran seeks service connection for his psychiatric 
condition which he contends was caused by experiences he 
endured during active duty service.  A review of the medical 
evidence of record indicates that in a July 2005 VA 
examination, the veteran was diagnosed with PTSD and 
associated major depression.  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection for PTSD, in particular, 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007); Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines 
v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 
10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 
307 (1997).  

The evidence necessary to establish that the claimed stressor 
actually occurred depends on whether the veteran "engaged in 
combat with the enemy," as established by recognized military 
combat citations or other official records.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 
82 F.3d 389 
(Fed.Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Zarycki v. Brown,
6 Vet. App. 91 (1993).  If VA determines the veteran engaged 
in combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required-
provided that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 
38 C.F.R. 3.304(d); Zarycki supra at 98 (1993).  If, however, 
VA determines either that the veteran did not engage in 
combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor. Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki supra at 98.  

The record does not indicate the veteran is a veteran of 
combat.  The veteran testified at the June 2007 hearing that 
he believed he was entitled to a Combat Infantry Badge, but 
that he did not receive it.  Thus, at this juncture, it 
appears as though the veteran's statements regarding 
stressors must be corroborated by other objective 
information.

At the June 2007 hearing, the veteran testified about three 
specific events upon which his claim for service connection 
for PTSD may rely.  First, while assigned to the First 
Armored Division, First Regiment, Eleventh Squadron, A 
Company, in Germany in December 1946, he witnessed the 
accidental shooting of an American soldier with the last name 
of Anastas or Anasta.  The veteran did not identify the 
location where he witnessed the shooting.  Second, while at 
the same assignment, in December 1947 or January 1948, he 
found the body of a soldier from his unit who had been run 
over by a train.  Again, the veteran did not identify the 
location where the event occurred.  Last, the veteran 
testified that he was assigned to 32nd Engineers, 306th 
Trucking Company in Korea between October 1950 and July 1951.  
At some point in March or April 1951, he drove a truck over 
Tanyang (phonetic) Pass and encountered a large number of 
North Korean troops.  He also testified that his truck was 
regularly shot at as he transported loads in Korea.  

The Board notes that the record includes a letter dated April 
4, 1952, from the Executive Officer of the 306th Engineer 
Dump Truck Company in Korea indicating that the unit's old 
daily sick reports showed the veteran went to sick call on 
April 8, 1951.  Thus, the record verifies the veteran was in 
Korea, however, more is needed.  To that end, the Board notes 
that there is no indication in the record that the RO sought 
to assist the veteran in obtaining other records to verify 
his stressors.  

The case needs further evidentiary development.  To the 
extent possible, records should be sought which could 
corroborate the veteran's contentions.  Specifically, the RO 
should attempt to obtain unit morning reports or unit 
histories which may include references to the events the 
veteran described in his February 2006 statement and his June 
2007 testimony.  Subsequently, the veteran should be 
scheduled for an additional VA examination in order to 
ascertain if the claimed PTSD is related to a verified 
stressor, if any, 

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the veteran in 
writing and request that he submit 
specific information concerning his 
claimed stressors.  In particular, the 
veteran should provide specific details of 
the "who, what, when and where" 
concerning his claimed stressors, to 
include names, dates, and locations 
involved.  The veteran should be advised 
this information is not requested as part 
of an impossible or onerous burden, but 
rather is vitally necessary to obtain 
supportive evidence of the stressful 
events he claims occurred in service, and 
it is absolutely imperative that he be as 
specific as possible so that an adequate 
search for verifying information can be 
conducted.  The veteran's response should 
be associated with his claims folder.  If 
the veteran does not respond, this should 
be documented in the claims folder.  

2.  VBA should then review the file and 
prepare a summary of the veteran's claimed 
stressors.  This summary, together with a 
copy of the veteran's DD 214, a copy of 
this remand, and all associated documents, 
should be sent to the U.S. Army and Joint 
Services Records Research Center, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  Any such 
response so received should be associated 
with the veteran's VA claims folder.

3.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether he has a current psychiatric 
disability related to service, in 
particular, the diagnosed PTSD in the July 
2005 VA examination report.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.  The examiner 
should provide a diagnosis for any 
psychiatric disorder(s) currently present.  
The examiner should state whether any such 
current disorder is etiologically related 
to service.  If the any of the veteran's 
claimed stressors is actually verified, 
the examiner must indicate whether the 
veteran's diagnosis of PTSD, if any, is 
related to the claimed stressor.  Note:  
This examination is not  for the purpose 
of determining whether the veteran has 
PTSD due to in-service stressors, unless 
additional evidence corroborating the 
veteran's claimed stressors is received.  
This examination is also requested in 
order to determine if any depression or 
anxiety disorders are related to service. 

The complete rationale for all opinions 
expressed should be provided.  It would be 
helpful if the physician would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

4.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to be 
necessary, VBA should then readjudicate the 
veteran's claim of entitlement to service 
connection for a psychiatric disorder, to 
include PTSD.  If the benefit sought on 
appeal remains denied, VBA should provide 
the veteran with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



